UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


    JOYCE HENDERSON,

                    Plaintiff,
    v.
                                        No. 19-cv-1765 (EGS)
    AMERICAN EAGLE PROTECTIVE
    SERVICES CORPORATION,

                    Defendant.



                            MEMORANDUM OPINION

         Plaintiff Joyce Henderson (“Plaintiff” or “Ms. Henderson”)

brings this action against Defendant American Eagle Protective

Services Corporation (“Defendant” or “AEPS”) alleging

discrimination on the basis of sex/gender under Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2 et

seq., (Count I) and the D.C. Human Rights Act (“DCHRA”), D.C.

Code § 2-1402.11, et seq., (Count III); and retaliation in

violation of Title VII (Count II) and the DCHRA (Count IV).

Pending before the Court is AEPS’s Partial Motion to Dismiss Ms.

Henderson’s: (1) gender discrimination claims under Title VII

and DCHRA arising from a hostile work environment; and (2)

gender discrimination claims under Title VII and the DCHRA

arising from a discriminatory pay differential.1 Upon careful


1 Defendants updated the claims for which they seek dismissal
based on Plaintiff’s clarification of her claims in her
Opposition briefing. See Def.’s Reply, ECF 12-1.
consideration of the motion, the opposition, the reply thereto,

the applicable law, and the entire record herein, the Court

GRANTS IN PART and DENIES IN PART AEPS’s Partial Motion to

Dismiss.

I.   Background

       A. Factual Background

     The following facts reflect the allegations in the

operative complaint, which the Court assumes are true for the

purposes of deciding this motion and construes in Ms.

Henderson’s favor. See Baird v. Gotbaum, 792 F.3d 166, 169 n.2

(D.C. Cir. 2015). Ms. Henderson began working for AEPS in or

about October of 2013, as a security officer/special police

officer and eventually became a lieutenant. Compl., ECF No. 1 at

3 ¶ 6.2 Ms. Henderson alleges that in April of 2016, a

subordinate officer made sexual advances towards her, which she

rebuffed. See id. at 3 ¶ 7. After the rebuff, the subordinate

officer filed an internal complaint against Ms. Henderson

alleging that she was “spending too much time with a [another

officer].” Id. Thereafter, Ms. Henderson alleges that the

subordinate officer became a “continuing problem at work,”

because he was “routinely insubordinate” in refusing to follow




2 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
                                2
Ms. Henderson’s instructions. Id. According to Ms. Henderson,

whenever she would report the issues involving the subordinate

officer to her superiors, she was “ignored, insulted, and/or

harassed.” Id. Specifically, Ms. Henderson alleges that when she

reported the subordinate officer to Captain Brooks, one of her

superiors, he responded that “there was a report that [Ms.

Henderson] was having sex with a co-employee at work.” Id. Ms.

Henderson believes that Captain Brooks repeated the accusation

as if he adopted the statement as fact, but noted that it still

would not justify the subordinate officer’s insubordination.

Compl., ECF No. 1 at 3-4 ¶ 7. Ms. Henderson found the statement

“demeaning and insulting.” Id. at 4 ¶ 8. During a later 2016

meeting between Ms. Henderson, the subordinate officer, and Mr.

Covington, her direct supervisor, the subordinate officer stated

to Ms. Henderson, “you came down here [i.e., work] in a dress

with no underwear on.” Id. at 4 ¶ 9. Ms. Henderson later

reported the incident to AESP’s Human Resources department, but

nothing was done. Id. Over the years, the subordinate officer

continued to make comments, similar to the “no underwear”

comment, towards Ms. Henderson. Id.   Ms. Henderson expressed her

frustration to Mr. Covington, who told her that if she filed a

charge against the subordinate officer, she “could be fired for

using profanity.” Id. at 4-5 ¶ 9. Ms. Henderson alleges that

“Mr. Covington, on multiple occasions, sexistly [sic] and

                                3
inappropriately, referred to [her] as ‘Joey’s girl’ (‘Joey,’

presumably being a reference to Joe Ortman [a project manager])”

and sexually propositioned her by asking “when are you going to

let me come to Waldorf?” Id. at 5 ¶ 10.

    Ms. Henderson alleges that “Mr. Covington treated women

differently than men,” and as an example alleges that he shouted

at her improperly, saying “you need to stay your ass here, to

complete two schedules,” even though it was his job to complete

the schedules. Id. at 5 ¶ 11. According to Ms. Henderson, Mr.

Covington was reprimanded by Mr. Ortman. Id.   In a separate

incident, Ms. Henderson alleges that when she advised Captain

Brooks that she could not work past her shift due to a family

obligation, he stated to her, “you’re full of shit,” and Mr.

Covington later told her that if she was asked to work past her

shift, she had to work past her shift. Id. at 5 ¶ 12. Ms.

Henderson alleges that she is not aware any of her male

colleagues being spoken to in the same manner or being held to

the same standard, noting that her male colleague, Lieutenant

Sims, “rarely if ever worked [past his shift]” and was

“repeatedly and consistently given scheduling preferences” even

though Ms. Henderson was more senior. Id. Though Lieutenant Sims

was hired in “approximate 2016-17,” he was paid “more (or the

same) for less work performance duties than [Ms.] Henderson

performed,” and Ms. Henderson alleges that AEPS’s “‘night

                                4
differential’ [pay] was discriminatory ....” Id. at 6 ¶ 13.

    Ms. Henderson alleges that “[o]n January 18, 2018, [she]

filed a written internal complaint of sexual discrimination with

[AEPS].” Id. at 6 ¶ 14. Ms. Henderson alleges that, after filing

the internal complaint, AEPS immediately began to retaliate

against her, and ostracize her by assigning her tasks without

her knowledge, which would cause her to either have to hurriedly

complete the task or fail to complete the task. Id. at 6 ¶ 15.

Ms. Henderson alleges that, on March 8, 2018, for the first

time, AEPS failed to advise her of a “lock-out” at work, which

she found out about by chance; but had she failed to perform her

“lock-out” duties, she would have been subject to discipline.
Id. at 6-7 ¶ 16. Ms. Henderson alleges that Mr. Covington

continued to “engage[] in verbally threatening and/or harassing

conduct towards” her, such on March 15, 2018, when he and AEPS

terminated her without providing a reason. Id. at 7 ¶ 17. Ms.

Henderson alleges that her “male colleagues were not terminated

for committing such significant infractions as sleeping at work,

negligently discharging a weapon at work, and leaving a loaded

weapon unattended; [and she] had never been disciplined before

her termination.” Id. Finally, Ms. Henderson notes that, during

her termination meeting, AEPS stated that her “unemployment

[benefits] will not be contested.” Id. at 7 ¶ 18.

    Ms. Henderson filed a Charge with the Equal Employment

                                5
Opportunity Commission(“EEOC”) on or about June 29, 2018 and was

issued a Right-to-Sue Notice on March 20, 2019. Id. at 2 ¶ 3.

        B. Procedural History

      On June 18, 2019, Ms. Henderson filed the operative

complaint, see Compl., ECF No. 1, in response to which AEPS

filed its Partial Motion to Dismiss on August 16, 2019. See

Def.’s Partial Mot. to Dismiss, ECF No. 9 (“Def.’s Mot.”). Ms.

Henderson filed her Opposition to Partial Motion to Dismiss on

September 5, 2019, see Pl.’s Opp’n to Partial Mot. to Dismiss,

ECF No. 11 (“Pl.’s Opp’n”), and AEPS filed its Reply to

Opposition to Partial Motion to Dismiss on September 12, 2019.

See Reply to Pl.’s Opp’n to Partial Mot. to Dismiss, ECF No. 12

(“Def.’s Reply”).

      The motion is ripe and ready for the Court’s adjudication.

II.   Legal Standard

      A motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) “tests the legal sufficiency of a complaint.” Browning

v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). The court will

dismiss a claim if the complaint fails to plead “enough facts to

state a claim for relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint

must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief,” Fed. R. Civ. P.

8(a)(2), “in order to give the defendant fair notice of what the

                                 6
... claim is and the grounds upon which it rests,” Twombly, 550
U.S. at 555 (citation and internal quotation marks omitted).

       A complaint survives a Rule 12(b)(6) motion only if it

“contain[s] sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
550 U.S. at 570). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw

[a] reasonable inference that the defendant is liable for the

misconduct alleged.” Id. A complaint alleging facts which are

“‘merely consistent with’ a defendant’s liability . . . ‘stops

short of the line between possibility and plausibility of

entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

The “doors of discovery” should not be opened for a “plaintiff

armed with nothing more than conclusions.” Id. at 679.

III. Analysis

       AEPS initially argued that Ms. Henderson’s claims of gender

discrimination should be dismissed because, outside of her

termination, she failed to identify any adverse employment

actions to support her claims of discrimination” and that any

“claims of discrimination . . . based upon discrete acts or

episodes” that occurred in 2016 should be dismissed as untimely

under both Title VII and the DCHRA. Def.’s Mot, ECF No. 9-1 at

6-9.

                                  7
    In her Opposition, Ms. Henderson states that each of her

“[d]iscrimination counts has three components: (i)

discriminatory employment discharge; (ii) hostile work

environment; and (iii) discriminatory pay differential.” Pl.’s

Opp’n, ECF 11 at 1. Ms. Henderson then argues that “(1) AEPS’s

attempt to dismiss foundational factual allegations under Rule

12(b)(6) is legally improper ....;” (2) her complaint “states

viable claims for hostile work environment and discriminatory

pay differential; and (3) “even if Plaintiff has not stated a

viable claim for hostile work environment and/or discriminatory

pay differential, allegations sought to be dismissed should not

be ordered removed from the [c]omplaint because they provide

pertinent ‘background information’ and/or are the subject of

proof and discovery in this case.” Id. at 1.

    In its Reply, AEPS “clarifies that its Motion for Partial

Dismissal should be read to seek dismissal of Plaintiff’s claims

for ‘hostile work environment’ and ‘discriminatory pay

differential.” Def.’s Reply, ECF 12 at 7-8. AEPS then argues

that Ms. Henderson’s hostile work environment claims under Title

VII and the DCHRA are untimely, see id. at 8-13, and reiterates

that her pay differential claim should be dismissed (1) under

Title VII for failure to exhaust administrative remedies and (2)

under the DCHRA because it is untimely. See id. at 14-17.



                                8
       A. AEPS’s Partial Motion to Dismiss is Appropriate.

     In her Opposition, Ms. Henderson argues that AEPS’s

“Partial” Dismissal Motion is legally improper. See Pl.’s Opp’n,

ECF No. 11 at 4. Citing several cases from district courts

outside this Circuit, Ms. Henderson contends that “[f]ederal

District Courts have recognized that it is legally improper to

dismiss component allegations of an otherwise proper cause of

action.” Id. AEPS counters that the Court is not precluded from

granting a Motion for Partial Dismissal and notes that the Court

has granted similar motions on multiple occasions. See Def.’s

Reply, ECF 12 at 6.

     To support her argument, Ms. Henderson cites Charles v.

Front Royal Volunteer Fire & Rescue Dep't, Inc., 21 F. Supp. 3d
620, 629 (W.D. Va. 2014), where the court ruled that a motion

for partial dismissal cannot be based on the type of relief

requested. However, this case is not persuasive because AEPS’s

motion does not seek dismissal based on the type of relief Ms.

Henderson is requesting, but instead seeks dismissal of the

actual claims alleged in her complaint. See Def.’s Reply, ECF

No. 12. Indeed, as AEPS points out, this Court has granted

motions for partial dismissal in several cases. See, e.g., Brown

v. Vilsack, 866 F. Supp. 2d 23, 28 (D.D.C. 2012), aff'd, No. 13-

5051, 2013 WL 4711192 (D.C. Cir. July 30, 2013); Alston v. Whole

                                9
Foods Mkt. Grp., No. CV 17-2580 (EGS), 2018 WL 2561041, at *1

(D.D.C. Apr. 13, 2018). Accordingly, the Court finds AEPS’s

Motion for Partial Dismissal to be appropriate.

    B. Ms. Henderson’s Gender Discrimination Claims under Title
       VII and the DCHRA arising from a Hostile Work
       Environment are Timely

    Under Title VII, it is unlawful for an employer “to

discriminate against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment,

because of [her] race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a)(1). Similarly, the DCHRA

prohibits employers from discriminating against any individual

on the basis of a sex. See D.C. Code § 2-1402.11(a)(1). Because

the legal standards for establishing discrimination claims under

Title VII and the DCHRA are substantively the same, the Court

will analyze Ms. Henderson’s claims under these statutes

together. See Burrell v. Shepard, 321 F. Supp. 3d 1, 9 (D.D.C.

2018) (Sullivan, J.) (citing Carpenter v. Fed. Nat'l Mortg.

Ass'n, 165 F.3d 69, 72 (D.C. Cir. 1999)). To state a claim for

hostile work environment under both Title VII and the DCHRA, “a

plaintiff must show that [her] employer subjected [her] to

discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of the

victim's employment and create an abusive working environment.”

Baird v. Gotbaum, 662 F.3d 1246, 1250 (D.C. Cir. 2011) (internal

                               10
quotation marks and citations omitted). However, to succeed “on

a motion to dismiss, it is not necessary to establish a prima

facie case.” Greer v. Bd. of Trs. of the Univ. of the D.C., 113
F. Supp. 3d 297, 310 (D.D.C. 2015) (citing Gordon v. U.S.

Capitol Police, 778 F.3d 158, 162 (D.C. Cir. 2015)).

Nonetheless, Ms. Henderson “must allege facts that, if true,

would establish the elements of each claim.” Id. (internal

quotation marks and citations omitted).

    Before commencing an action based on Title VII, a plaintiff

must first exhaust her administrative remedies by filing a

timely charge of discrimination with the EEOC. See Lewis v. City

of Chicago, Ill., 560 U.S. 205, 210(2010). Generally, “a Title

VII plaintiff raising claims of discrete discriminatory or

retaliatory acts must file his charge within the appropriate

time period . . . 300 days – set forth in 42 U.S.C. § 2000e-

5(e)(1).” Nat'l. Railroad Passenger Corp. v. Morgan, 536 U.S.
101, 122 (2002). The lawsuit following the EEOC charge is

“limited in scope to claims that are like or reasonably related

to the allegations of the charge and growing out of such

allegations.” Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir.

1995). Specifically, a plaintiff's claims “must arise from the

administrative investigation that can reasonably be expected to

follow the charge of discrimination.” Id. To be actionable under

the DCHRA, the plaintiff must file a claim “within one year of

                               11
the unlawful discriminatory act, or the discovery thereof . . .

.” D.C. Code § 2-1403.16(a).

    Because “[a] hostile work environment claim is composed of

a series of separate acts that collectively constitute ‘one

unlawful employment practice,’” the timeliness analysis for

those claims is different than claims involving discrete acts.

Morgan, 536 U.S. at 117. For a hostile work environment claim to

be timely, “the employee need only file a charge within ... 300

days of any act that is part of the hostile work environment”

claim. Singletary v. Dist. of Columbia, 351 F.3d 519, 527 (D.C.

Cir. 2003) (emphasis in the original); see also Morgan, 536 U.S.

at 122 (“A charge alleging a hostile work environment claim ...

will not be time barred so long as all acts which constitute the

claim are part of the same unlawful employment practice and at

least one act falls within the time period.”).

    AEPS argues that Ms. Henderson’s hostile work environment

claims are untimely since they “arise from sexual advances and

hostile remarks that allegedly took place over several months in

2016 and centered around Plaintiff’s relationship with” the

subordinate officer. Def.’s Reply, ECF No. 12 at 8-9.

Specifically, AEPS contends that because Ms. Henderson “filed

her EEOC Charge on June 29, 2018, the limitations period

applicable to her Title VII claims reaches back 300 days to

September 2, 2017.” Id. at 9. AEPS also argues that Ms.

                               12
Henderson’s hostile work environment claims under the DCHRA

should exclude any incidents taking place before September 28,

2017. Def.’s Mot., ECF No. 9-1 at 12.

    Ms. Henderson argues that the “‘timely filing provision

only requires that a Title VII plaintiff file a charge within a

certain number of days after the unlawful practice happened

[and] [i]t does not matter, for purposes of the statute, that

some of the component acts of the hostile work environment fall

outside the statutory time period.’” Pl.’s Opp’n, ECF No. 11 at

9-10 (quoting Morgan, 536 U.S. at 117). In reply, AEPS, argues

that “‘the Morgan principle is not an open sesame to recovery

for time-barred violations’” and that Ms. Henderson “may not

recover under a hostile work environment theory based upon

nothing more than an amalgamation of loosely related discrete

acts.” Def.’s Reply, ECF No. 12 at 11 (quoting Baird, 662 F.3d

at 1251).

    To be timely, at least one act contributing to the claim

must fall within the statutory filing period, but the incidents

must be “adequately linked into a coherent hostile environment

claim.” Baird, 662 F.3d at 1251. To determine if a link exists,

the Court examines whether the incident “involve[s] the same

type of employment actions, occur relatively frequently, and are

perpetrated by the same managers.” Id. (internal quotation

marks, brackets, and citations omitted). AEPS argues that Ms.

                               13
Henderson “cannot rescue her time-barred hostile work

environment claims under Title VII or the DCHRA, because the

only hostile work environment [actions] described in the

Complaint pre-dated the limitations periods, and there is no act

falling within the limitations periods . . . .” Def.’s Reply,

ECF 12 at 11.

    Giving Ms. Henderson the benefit of all inferences that can

be derived from the alleged facts, see Kowal v. MCI Comm’cns

Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994), the Court is

persuaded that she has sufficiently stated a timely claim for

hostile work environment pursuant to Title VII and the DCHRA.

Ms. Henderson’s EEOC charge, filed June 29, 2018 alleges sex

discrimination and retaliation beginning on April 10, 2016 and

continuing through March 15, 2018. Ex., ECF No. 9-3 at 5. In

that charge, she alleges that the sexual harassment and/or

discrimination began in April 2016 when she rejected the

subordinate officer’s sexual advances, and “[f]rom then on”

whenever she complained to her supervisors about the subordinate

officer’s insubordination, she was “ignored, insulted, and

harassed.” Id. She further alleges that on January 18, 2018, she

filed an internal complaint of sexual discrimination. Id. Ms.

Henderson further alleges that her supervisor was verbally

threatening and harassing towards her and that she was

terminated on March 15, 2018. Id.

                               14
     In her Complaint, Ms. Henderson alleges that: (1) a

subordinate officer began harassing her in 2016 and continued

making improper comments of a sexual nature “over the years,”

see Compl., ECF No. 1 at 4 ¶ 9; (2) Captain Brooks restated the

subordinate officer’s allegations that she was having sex with a

co-employee at work as facts, see id. at 3 ¶ 7; told her “you’re

full of shit” after she could not work beyond her shift, but he

did not make similar comments to her male colleagues, see id. at

5   ¶ 12; and (3) Mr. Covington (i) refused to discipline the

subordinate officer when he made demeaning comments to Ms.

Henderson in front him, see id. at 4 ¶ 9; (ii) referred to her

as “Joey’s Girl,” on multiple occasions, id. at 5 ¶ 10; (iii)

made sexual propositions to her, see id.; (iv) yelled to her

“you need to stay your ass here, [and] complete two schedules,”

id. at 5 ¶ 11; (v) forced her to complete extra duties while her

male colleagues were not required to do the same, see id. at 5 ¶

16; and (vi) she filed an internal complaint of sex

discrimination on January 18, 2018, id. at 6 ¶ 14.

     Though Ms. Henderson does not provide specific dates for

most of her allegations, she does allege that they occurred over

the years. Critically, Ms. Henderson filed her internal

complaint on January 18, 2018, which is within the statutory

time period. Based on the filing of the internal complaint, the

Court can make the reasonable inference that the incidents were

                                15
continuing through that date. Accordingly, since   Ms. Henderson

has alleged that at least one act contributing to the claim

falls within the statutory filing period, Baird, 662 F.3d at

1251, she has stated a timely claim at this juncture.

    Furthermore, many of the incidents involved her direct

supervisor, many of the comments are of a sexual nature, and

they are alleged to have been uttered frequently. Ms. Henderson

has alleged that after she rebuffed a subordinate officer’s

sexual advances, he became routinely insubordinate to her,

routinely made comments of a sexual nature to her, and that her

direct supervisor and another superior refused to discipline

him. Accordingly, these incidents are “adequately linked into a

coherent hostile environment claim.” Baird, 662 F.3d at 1251.

Although at this juncture, the Court cannot conclude that Ms.

Henderson’s hostile work environment claims should be dismissed,

it is her burden to put forward evidence supporting the

timeliness of her claims as the case moves forward. See

Bartlette v. Hyatt Regency, 208 F. Supp. 3d 311, 326-27 (D.D.C.

2016) (declining to dismiss plaintiff’s hostile work environment

claim even though he “faces an uphill battle” based on his

allegations of sexual harassment, constant denial of breaks, and

constant unwarranted disciplinary action).

    Accordingly, the Court DENIES AEPS’s Motion to Dismiss as

to Ms. Henderson’s gender discrimination claims under Title VII

                               16
and the DCHRA arising from a hostile work environment.

         C. Ms. Henderson Failed to Exhaust Gender
            Discrimination Claim under Title VII arising from a
            Discriminatory Pay Differential and her Pay
            Differential Claim is Time-Barred under the DCHRA

    AEPS argues that the gender discrimination claims under

Title VII and the DCHRA arising from a discriminatory pay

differential should be dismissed. Specifically, AEPS contends

that the EEOC Charge does not “contain any allusion to

Lieutenant Sims receiving more money than Plaintiff for the same

work, nor does it mention pay discrimination or males being paid

more than females, [which] leaves the EEOC without any clue or

hint that she – or any other female employees – may be receiving

less money than males.” See Reply, ECF No. 12 at 16. Ms.

Henderson argues that she “exhausted her claim for unlawful pay

differential on the basis of sex” when she noted in the EEOC

Charge that “I was being treated differently than my male

colleagues” and that she had been “discriminated against in

violation of Title VII of the Civil Rights Act of 1964 and

analogous District of Columbia law.” Pl.’s Opp’n, ECF No. 11 at

16. AEPS replies the use of “boilerplate or generic language”

does not put the EEOC on notice of the discriminatory act and

“deprive[s] [the] EEOC of the information needed to investigate

and conciliate alleged violations of Title VII, as intended by

Congress.” Def.’s Reply, ECF No. 12 at 15. AEPS further contends


                               17
that the failure to “include any allegation of pay

discrimination in her EEOC charge causes her discriminatory pay

differential claim to be subject to a shorter DCHRA limitations

period that reaches back only to June 18, 2018.” Id. at 17.

    Even giving Ms. Henderson the benefit of all inferences

that can be derived from the allegations, see Kowal, 16 F.3d at

1276, the Court agrees with AEPS. In reviewing whether a

plaintiff exhausted her administrative remedies, this Court

examines whether the claims within the complaint are like or

reasonably related to the allegations in the EEOC Charge. See

Park, 71 F.3d at 907. “A court cannot allow liberal

interpretation of an administrative charge to permit a litigant

to bypass the Title VII administrative process.” Id. In

pertinent language Ms. Henderson quotes from her EEOC Charge:

         The sexual harassment and/or discrimination
         began in April of 2016. A subordinate of mine,
         Officer Jones, had made sexual advances
         towards me. After I rejected him, he filed a
         bogus complaint against me for spending too
         much time with a coworker. From then on,
         Officer Jones was a constant problem. He was
         insubordinate. Whenever I complained about it
         to my superiors, I was ignored, insulted and
         harassed. A co-worker told me there were
         rumors that I was having sex at work, which
         was not true. On January 18, 2018, I filed an
         internal complaint of sexual discrimination.
         I was being treated differently than my male
         colleagues.

Pl.’s Opp’n, ECF No. 11 at 11; EEOC Charge of Discrimination

570-2018-02700, ECF No. 9-3. The Court notes that “the central

                               18
question is whether the employee’s complaint contained

‘sufficient information’ to put the agency on notice of the

claim and to ‘enable the agency to investigate’ it.” Crawford v.

Duke, 867 F.3d 103, 109 (D.C. Cir. 2017). Here, nothing in the

quoted language from Ms. Henderson’s EEOC Charge would provide

any notice to the EEOC to investigate any differences in pay

among Ms. Henderson and her male colleagues. In Crawford, the

Court of Appeals for the District of Columbia Circuit found that

the plaintiff properly exhausted two claims that were not

mentioned in his EEO complaint because they were mentioned in

accompanying memorandum, but held that the plaintiff failed to

properly exhaust the third claim when it was not included in the

complaint or in the documentation attached to the complaint. See

867 F.3d at 109-11; see also Hicklin v. McDonald, 110 F. Supp.

3d 16, 21 (D.D.C. 2015) (holding that plaintiff’s “retaliation

claim is not ‘like or reasonably related’ to his race and

religious discrimination claims in light of the fact that his

amended complaint lacks any indication that the allegedly

unlawful conduct described was motivated by [plaintiff]'s prior

EEO charge.”).

    As the Court has found that Ms. Henderson’s discriminatory

pay differential claim was not included in her EEOC Charge, the

Court must also find that the statute of limitations for this

claim under the DCHRA was never tolled. Under the DCHRA, Ms.

                               19
Henderson was required to bring her pay differential claim

within a year of her termination. See D.C. Code § 2-1403.16(a).

As Ms. Henderson was terminated in March 15, 2018, but filed the

instant action on June 18, 2019, she is time-barred under the

DCHRA.

      Accordingly, the Court GRANTS AEPS’s Motion to Dismiss as

to Ms. Henderson’s gender discrimination claim under Title VII

and the DCHRA arising from a discriminatory pay differential.

IV.   Conclusion

      For the reasons set forth above, the Court GRANTS IN PART

and DENIES IN PART AEPS’s Partial Motion to Dismiss. The Court

DENIES AEPS’s Motion to Dismiss as to Ms. Henderson’s gender

discrimination claim under Title VII and the DCHRA arising from

a hostile work environment. The Court GRANTS AEPS’s Motion to

Dismiss as to Ms. Henderson’s gender discrimination claim under

Title VII and the DCHRA arising from a discriminatory pay

differential. A separate Order accompanies this Memorandum

Opinion.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           March 26, 2020




                                20